Citation Nr: 1615223	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-09 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for liposarcoma of the right thigh, to include as secondary to service-connected dermatitis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) secondary to service-connected peptic ulcer disease.

3.  Entitlement to an initial rating in excess of 20 percent for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 October 1972.   

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The August 2009 rating decision granted service connection for peptic ulcer disease and assigned a noncompensable rating, and denied service connection for a right leg disorder, including liposarcoma of the right thigh and dermatitis.  The September 2010 rating decision denied service connection for gastroesophageal reflux disease (GERD).  A June 2015 rating decision of the Appeals Management Center (AMC) granted service connection for dermatitis and assigned a noncompensable rating, and increased the rating for peptic ulcer disease to 20 percent disabling effective December 3, 2008.

The Board notes that the Veteran's initial claim for service connection for liposarcoma was characterized as service connection for a right leg disorder, including liposarcoma of the right thigh and dermatitis.  As noted above, a June 2015 AMC rating decision granted service connection for dermatitis.  The Veteran has not submitted a notice of disagreement for that issue, and that issue is not on appeal.  In a July 2015 statement, the Veteran asserted that the dermatitis he had in service was the beginning of the liposarcoma of the right thigh he later developed.  In light of the Veteran's contentions and the evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  As such, in this decision, the Board will bifurcate service connection for liposarcoma of the right thigh, to include as secondary to service-connected dermatitis and remand the claim for further adjudication.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

In September 2011, the Veteran had a Board hearing before the undersigned Acting Veterans Law Judge via a Travel Board and a transcript of that hearing is of record.  

In April 2014, the Board remanded the case for further development to include VA examinations, and obtaining private treatment records.  As will be discussed further, the Board finds that the AMC did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At the outset, the Board notes that an August 2015 report of general information form reflects that in response to a June 2015 Supplemental Statement of the Case (SSOC), the Veteran requested a DRO hearing with regard to the claim for an initial rating in excess of 20 percent for peptic ulcer disease.  There is no evidence in the claims file that the Veteran was scheduled for the requested hearing.  Therefore, on remand, the Veteran should be scheduled for the requested DRO hearing.  38 C.F.R. § 20.1507(a)(2) (2015).

At the September 2011 Board hearing, the Veteran reported that he had upcoming medical appointments regarding his service-connected peptic ulcer disease.  In the April 2014 remand, the AOJ was instructed to contact the Veteran and request that he provide the names of all providers of medical care that he received for the conditions on appeal, and after obtaining consent, the AOJ was to contact the medical providers and request copies of the Veteran's treatment records.  There is no evidence that any action was taken by the AOJ in furtherance of obtaining the Veteran's private treatment records.  Accordingly, the Board finds that remand is again necessary in order to be in compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998). 

Liposarcoma of the Right Thigh, to Include as Secondary to Service-connected Dermatitis

In a July 2015 statement, the Veteran asserted that the dermatitis that he had in service was the start of the liposarcoma he developed in 2008.  As there has been no opinion sought to address this issue, on remand the AOJ should request opinions on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's liposarcoma of the right thigh is of service onset or otherwise related to the Veteran's active service, and whether it is at least as likely as not (50 percent or greater probability) that the Veteran's liposarcoma of the right thigh was causally or etiologically related to his dermatitis during active service.

GERD as Secondary to Service-connected Peptic Ulcer

The Veteran contends that his GERD disorder is secondary to his service-connected peptic ulcer disease.  During his September 2011 Board hearing, the Veteran asserted that he experienced symptoms of peptic ulcer disease such as vomiting, that could have aggravated the GERD.  

A September 2010 VA examination report reflects that there was no medical evidence that the service-connected peptic ulcer disease had caused his GERD.  The examiner did not comment on whether the GERD may have been aggravated by peptic ulcer disease.  As such, in an April 2014 remand, the AOJ was instructed to obtain an additional medical opinion.

In a June 2014 VA medical opinion, the examiner stated that the Veteran had chronic, ongoing GERD symptoms for several years, that he couldn't provide an opinion on whether the GERD was aggravated beyond the natural progression, and that the Veteran has not developed an ulcer from the chronicity of symptoms.  

A May 2015 VA medical opinion reflects that the examiner stated that the Veteran's GERD clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury, or illness, namely the Veteran's service-connected peptic ulcer disease.  The rationale provided was that while the Veteran did have peptic ulcer disease in service, the Veteran was not placed on medication to treat his GERD until September 2009.  The examiner further rationalized that as of September 2010 there was no indication that a peptic ulcer was present and that it was at least a 50 percent probability that the peptic ulcer disease treatment in service was not an issue in 2010.  

The Board finds the June 2014 and May 2015 VA opinions inadequate for rating purposes as the opinions do not adequately address whether the Veteran's GERD is aggravated by his service-connected peptic ulcer disease.  The June 2014 examiner stated that he could not provide an opinion on whether the Veteran's GERD has been aggravated beyond the natural progression of the disease, and the May 2015 examiner stated the Veteran's GERD clearly and unmistakably existed prior to service.  There is no evidence in the record that supports this conclusion, and that standard is not used for secondary service connection.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly as the prior examinations conducted in June 2014 and May 2015 are inadequate for rating purposes, the Board finds that remand is again necessary to afford the Veteran a new examination to address the etiological questions noted above in order to be in compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998). 

Peptic Ulcer Disease

The Veteran asserts that his peptic ulcer disease is more disabling than currently rated.  During his September 2011 Board hearing, the Veteran reported frequent symptoms of burning in his stomach, vomiting 5-6 times per week, and a basic feeling of discomfort.  The Veteran also stated that he was scheduled for ongoing private treatment for his peptic ulcer condition.  As noted above, in the April 2014 remand, the AOJ was instructed to obtain the Veteran's private treatment records, and to date there is no evidence that that action has been completed.  VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As these private treatment records likely contain evidence pertinent to the determination of the Veteran's claim, on remand the AOJ should attempt to obtain the records and upon doing so complete any further development deemed necessary to adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2.  The Veteran should be contacted and be requested to provide the names of all providers of medical care that he received for his peptic ulcer disease, GERD, and liposarcoma of the right thigh.  After obtaining any necessary consent, the AOJ should contact the medical care providers and request copies, for association with the claims folder, of any and all records of treatment.  

3.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of the Veteran's liposarcoma of the right thigh.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

(a) The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's liposarcoma of the right thigh is of service onset or otherwise related to service.  

(b) The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's liposarcoma of the right thigh was caused (in whole or in part) by his service-connected dermatitis.

(c) The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's liposarcoma of the right thigh was aggravated by his service-connected dermatitis.

In rendering the above opinions, the  examiner should consider the Veteran's contention that his in-service dermatitis was the beginning of the liposarcoma he developed later.
Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

4.  Following completion of the development requested in paragraphs 1 and 2, above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his GERD and the severity of his peptic ulcer disease.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

(a) The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the GERD was caused (in whole or in part) by his service-connected peptic ulcer disease.

(b) The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the GERD was aggravated by his service-connected peptic ulcer disease.  

(c) In addition, the examiner should discuss the current severity of the Veteran's peptic ulcer disease.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue, or because of some other reason.

5.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

6.  Schedule the Veteran for a hearing before a DRO.

7.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

